IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of               No. 74168-3-1

M.M., B.B., W.M., and B.H.,                      DIVISION ONE

                        Minor Children.          UNPUBLISHED OPINION

                                                 FILED: January 25, 2016

       Becker, J. — Tamara Milligan served as appointed counsel in a number

of Grays Harbor Superior Court dependency cases. She appeals June 2014

superior court orders that rendered "null and void" the court's 2011 orders

granting her attorney fee requests related to four dependencies. Grays Harbor

County intervenes as respondent. The 2014 orders invited Milligan to resubmit

her fee requests with adequate supporting documentation of her hours, but

Milligan did not do so. She contends that the court's 2014 orders violated her

constitutional right to due process and exceeded the court's jurisdiction.

Because none of the court's orders was a final judgment or other decision

determining or discontinuing the action, RAP 2.2 bars her appeal. We dismiss.

                                 BACKGROUND

       In September 2011, attorney Tamara Milligan submitted proposed orders

for attorney fees in four Grays Harbor County Superior Court dependency cases
No. 74168-3-1/2



for which she served as assigned counsel. Milligan also used the name Tamara

Milligan Darst. The proposed orders covered periods between 13 and 15 months

and requested total fees and costs of $24,996. Judge Gordon Godfrey signed

each of the ex parte orders without reviewing any supporting documentation.

The court customarily relied on the court administrator to review files and confirm

that fee requests were timely and supported by sufficiently detailed records

before preparing payment vouchers.

       After the court administrator told Judge Godfrey that Milligan's fee

requests were untimely, inadequately supported, and excessive, Judge Godfrey

and the administrator met with Milligan. Judge Godfrey told Milligan that the

monthly or quarterly summaries she submitted in support of her fee request were

inadequate. He instructed her to file affidavits that included "detailed, daily time

entries identifying the work performed." The judge informed Milligan that the

court would hold the four signed orders pending review of her affidavits. Milligan

did not submit any further documentation, and the court did not process the

orders for payment. In December 2011, Milligan closed her law practice.

       On June 16, 2014, Judge David Edwards entered orders in each of the

four dependencies, voiding Judge Godfrey's 2011 orders: "The Order entered on

September 12, 2011 ordering attorney fees is null and void. If Ms. Milligan-Darst

wishes for the court to entertain a request for attorney fees she can properly note

it on the motion docket with supporting documentation of her hours." While it is

not clear from the record what prompted Judge Edwards to issue these orders,
No. 74168-3-1/3



Milligan states that on June 2, 2014, she renewed her fee request by refiling

certified copies of Judge Godfrey's 2011 orders.

       On July 15, 2014, Milligan appealed Judge Edwards' orders. In her

notices of appeal, she did not initially name or serve a respondent. In later

correspondence, she named as opposing counsel the Grays Harbor County

deputy prosecuting attorney retained by the Department of Social and Health

Services in the underlying dependency actions.

       On August 4, 2014, Judge Godfrey entered orders voiding his 2011

orders, in terms nearly identical to Judge Edwards' June orders:

       The order on the above cause number entered on September 12,
       2011 ordering attorney fees is null and void. As directed in 2011, if
       Ms. Milligan-Darst wishes for the court to entertain a request for
       attorney fees she can properly note it on the motion docket with
       supporting documentation of her hours.

       Milligan moved to vacate Judge Godfrey's August 4 orders under CR 60.

On October 1, 2014, Judge Edwards denied the motion. Grays Harbor County

filed a motion to intervene in Milligan's appeal, arguing that the County "has a

very real interest in the outcome ofthe appeal" because the County's funds, and
its process for requiring documentation of services prior to distributing attorney

fees, "are directly at issue in the appeal." This court granted the motion.

       After this court called for a brief of respondent, the prosecutor informed

the court that in view of the fact that the Department took no position in the

attorney fee controversy and the County had already intervened in the case, the
Department would not file a brief in the matter.
No. 74168-3-1/4



                                     ANALYSIS


       Milligan contends that Judge Edwards' June 2014 orders voiding Judge

Godfrey's orders on attorney fees violated her constitutional right to due process.

She asserts that she "was not informed of the court's action and was given no

opportunity to contest entry of the orders." The County argues that because

Judge Edwards' orders were not final judgments, they are not appealable orders

under RAP 2.2.


       RAP 2.2 governs which decisions of the superior court a party may

appeal. Milligan argues that she may appeal Judge Edwards' orders under three

provisions of RAP 2.2(a):

              (1) Final Judgment. The final judgment entered in any action
       or proceeding, regardless of whether the judgment reserves for
      future determination an award of attorney fees or costs.

               (3) Decision Determining Action. Any written decision
       affecting a substantial right in a civil case that in effect determines
       the action and prevents a final judgment or discontinues the action.

              (10) Orderon Motion for Vacation of Judgment. An order
       granting or denying a motion to vacate a judgment.

       Our Supreme Court has defined a final judgment as '"such a judgment as

at once puts an end to the action by declaring that the plaintiff has or has not

entitled himself to recover the remedy for which he sues.'" Reif v. LaFollette, 19
Wash. 2d 366, 370, 142 P.2d 1015 (1943), quoting 1 Henry Campbell Black, A

Treatise on the Law of Judgments §21, at 31 (2d ed. 1902).

       A judgment is final for purposes of appeal if "it finally determines the rights

of the parties in the action and is not subject to de novo review at a later hearing

in the same cause." Wlasiuk v. Whirlpool Corp., 76 Wash. App. 250, 255, 884 P.2d
No. 74168-3-1/5



13 (1994), citing Nesteqard v. Inv. Exch. Corp., 5 Wash. App. 618, 623-24, 489
P.2d 1142 (1971). Here, as Judge Edwards made clear, the orders voiding

Judge Godfrey's orders on attorney fees did not finally determine the parties'

rights or end the overall action. The opportunity to resubmit her fee request with

adequate documentation reiterated Judge Godfrey's own oral instructions to

Milligan at their September 2011 meeting—instructions that Milligan-Darst does

not dispute she received but failed to follow.

       The orders here are akin to a dismissal of an action without prejudice.

Under RAP 2.2(a)(3), an appellant may not appeal a dismissal without prejudice

unless its effect is to determine the action and prevent a final judgment or to

discontinue the action. In re Dependency of A.G., 127 Wash. App. 801, 807, 112
P.3d 588 (2005) (citing Munden v. Hazelriqq, 105 Wash. 2d 39, 44, 711 P.2d 295

(1985)), review denied, 156 Wash. 2d 1013 (2006). By the terms of the orders here,

there is no bar to a subsequent fee request by Milligan. Rather than determine

or discontinue the action or prevent a final judgment, these interlocutory orders

anticipate further action by Milligan, based on local rules and the court's

instructions.


       As Milligan herself points out in her supplemental brief, "it is the practical

effect of an order which determines its appealability." A.G., 127 Wash. App. at 808.

Had Milligan presented her proposed orders, then sued the County for denying

payment, she would have a final judgment from which to appeal. As it stands,

however, the practical effect of the 2014 orders was to defer resolution of the

attorney fee issue and give Milligan another opportunity to adequately support
No. 74168-3-1/6



her fee request. Therefore, Judge Edwards' orders are not final judgments or

decisions determining the action and are not appealable under RAP 2.2(a)(1) or

(3). For the same reason, Judge Edwards' denial of Milligan's CR 60 motion to

vacate is not appealable under RAP 2.2(a)(10) because Judge Godfrey's August

2014 orders likewise invite Milligan to resubmit her fee requests with sufficient

supporting documentation.

       Requiring finality before appeal conserves appellate energy and

eliminates delays caused by interlocutory appeals. This rule also

      "emphasizes the deference that appellate courts owe to the trial
      judge as the individual initially called upon to decide the many
      questions of law and fact that occur in the course of a trial.
      Permitting piecemeal appeals would undermine the independence
      of the district judge, as well as the special role that individual plays
      in our judicial system."

Wlasiuk, 76 Wash. App. at 253-54, quoting Firestone Tire & Rubber Co. v. Risiord,

449 U.S. 368, 374, 101 S. Ct. 669, 66 L Ed. 2d 571 (1981).

       The superior court has not yet had the opportunity to decide the questions

of law and fact that would arise from a lawsuit brought by Milligan against the

County. Therefore, Milligan does not yet have an appealable final judgment or

other determinative order under RAP 2.2.

       Milligan asks this court for attorney fees and costs on appeal under RAP

18.1, citing financial need and "legitimate and compelling issues" raised in her

appeal that merit a fee award. Because she provides no meaningful argument or

citation to authority showing her entitlement to attorney fees, she fails to comply

with the requirements of RAP 18.1, and we decline her request.
No. 74168-3-1/7



      Appeal dismissed.




WE CONCUR: